Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 2, 5, 9, 10, 12, 15, 19, 23, 27-31, and, drawn to a drain apparatus for use in a subsea pipeline.
Group II, claim(s) 39-41, 43, and 44, drawn to a subsea pipeline.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I: Figures 2a-c, directed to a drain device with the outlet extending through the bottom, claims 12, 19
Species II: figures 3a-b, directed to a drain device with the outlet extending through the top, claims 12, 19
Species III: figure 6, directed to a drain device with two chambers separated by a baffle and coupled to a conduit, claims 5, 9, 10, 12, 

Species VII: figures 24-26, directed to an apparatus with separate first and second storage tanks, claims 27-29 and 31
Examiner’s note: It is unclear what claims relate to which species as many of the claims use the term “optionally” while reciting limitations from different species. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1, 2, 39, 40, 41, 43, and 44.

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of: 
A drain apparatus for use in a subsea pipeline to remove liquid from a multiphase flow in the subsea pipeline, the drain apparatus comprising: a first channel for carrying a multiphase flow comprising liquid and gas phases; and liquid extraction means for extracting the liquid phase from the multiphase flow in the first channel, wherein the internal diameter of the first channel is substantially the same as an internal diameter of a subsea pipe arranged to carry the multiphase flow in the subsea pipeline, such that a pig travelling along the subsea pipe can pass through the first channel.
This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US5525133.  
US5525133 teaches in column 1 lines 10-30 a known device for use in a subsea pipeline to remove liquid from a multiphase flow in the subsea pipeline (underground natural gas transmission pipelines require drips to collect liquid contaminants that combine with the gas), the drain apparatus comprising: a first channel for carrying a multiphase flow comprising liquid and gas phases (gas pipelines can be contaminated with liquid, which leads to a mix of gas and liquid flow); and liquid extraction means for extracting the liquid phase from the multiphase flow in the first channel 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776